           4:19-cv-04240-JES # 6       Page 1 of 9                                               E-FILED
                                                                      Monday, 20 April, 2020 09:04:45 AM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

BENJAMIN HARBAUGH,                          )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 19-4240
                                            )
DIRECTOR SCOTT, et.al.,                     )
  Defendants.                               )

                              CASE MANAGEMENT ORDER

JAMES E. SHADID, U.S. District Judge:

         Plaintiff is civilly detained in the Rushville Treatment and Detention Center

pursuant to the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et

seq. The pro se Plaintiff has filed a complaint and a motion for leave to proceed in forma

pauperis (IFP).[1, 3].

         The "privilege to proceed without posting security for costs and fees is reserved

to the many truly impoverished litigants who, within the District Court's sound

discretion, would remain without legal remedy if such privilege were not afforded to

them." Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

Additionally, a court must dismiss cases proceeding in forma pauperis "at any time" if the

action is frivolous, malicious, or fails to state a claim, even if part of the filing fee has

been paid. 28 U.S.C. § 1915(d)(2). Accordingly, this Court grants leave to proceed in

forma pauperis only if the complaint states a federal claim.

         In reviewing the complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.

                                                1
         4:19-cv-04240-JES # 6         Page 2 of 9



2013). However, conclusory statements and labels are insufficient. Enough facts must

be provided to "'state a claim for relief that is plausible on its face.'" Alexander v. U.S.,

721 F.3d 418, 422 (7th Cir. 2013)(quoted cite omitted).

       Plaintiff has identified 18 Defendants including Director Scott; Assistant Program

Director Kunkle; Security Director McCurry; Vocational Personnel Wilson, Wilcoxin,

and Clayton; Security Therapy Aides (STA) Chenoweth, Moore, Elliot, Logan, Grate,

Lucas and Parsons; Grievance Officers Simpson and Vincent; Internal Affairs Officer

Seymour, Information Technology Officer White; and Quality Assurance Officer

Shelton. The Court notes Plaintiff has attached copies of several grievances to his

complaint. The Court will only consider claims stated in the body of Plaintiff’s

complaint. The Plaintiff cannot expect the Court or the Defendants to search for other,

potential claims in exhibits.

       Defendants Wilson, Clayton, and Wilcoxin assigned Plaintiff to the job of library

aid at Rushville. The library has a copier and scanning machine available for inmates to

make copies and electronically file documents with the Court. Plaintiff says he was

cleaning the library and noticed the copying machine had a “Micro SD card” similar to

a flash drive. (Comp., p. 6). Plaintiff says he “immediately suspected” Rushville

officials were “retaining copies including all legal copies.” (Comp., p. 6).

       Plaintiff decided to take action to “test his theory” concerning the Micro SD card.

(Comp, p. 6). During the week of April 29, 2019, Plaintiff says he was the only one in

the library, so he “intentionally made photo copies considered to be pornographic in

nature.” (Comp., p. 6). Plaintiff then immediately destroyed all copies.

                                               2
         4:19-cv-04240-JES # 6       Page 3 of 9



       On May 6, 2019, STAs Chenoweth, Moore, Elliot, and Logan conducted a

shakedown of Plaintiff’s cell and Defendant Chenoweth conducted a pat down search

of the Plaintiff. Although not entirely clear from Plaintiff’s complaint, it appears the

STAs found the original pornographic material during this search and Plaintiff admits it

was hidden in his cell.

       At some unspecified date, Defendants McCurry and Seymour came to Plaintiff’s

cell and took him to segregation. On May 8, 2019, Plaintiff appeared before the

behavior committee. Plaintiff was apparently found guilty of possessing pornographic

material, because Plaintiff says he received seven days in segregation and a reduction in

housing status and privileges.

       Plaintiff filed a grievance and received a response from Defendants Simpson and

Vincent which “appeared to be a cover up.” (Comp, p. 6). Director Scott also signed off

on the grievance response.

       Plaintiff says while he was in segregation, he asked Defendant Grate if he could

have his shampoo, deodorant, and legal materials for an upcoming court date. Plaintiff

does not state when he was scheduled to appear in Court. Defendant Grate denied the

request noting Plaintiff already had “the basics” with him. (Comp., p. 7). Plaintiff again

filed a grievance “to no avail.” (Comp, p. 7).

       Plaintiff says Defendant Parsons called him to go through all the property

confiscated during the shakedown of Plaintiff’s cell. The Defendant presented Plaintiff

with several grievances Plaintiff had submitted, and Defendant Parsons advised

Plaintiff to “let the issues go.” (Comp., p.8). The Defendant then walked Plaintiff to his

                                             3
         4:19-cv-04240-JES # 6       Page 4 of 9



cell to obtain a copy of a specific grievance Plaintiff had submitted. Defendant Parsons

said he would make a copy and return it to Plaintiff. However, Plaintiff says the

Defendant still has not returned the original document. Plaintiff filed a new grievance,

but it was denied.

       Plaintiff returned to his cell from segregation on May 15, 2019 and noticed his

typewriter was damaged. Plaintiff says he bought a new typewriter and when it

arrived, property officers told him he could not keep the broken typewriter. Plaintiff

chose to send the broken typewriter home.

       Plaintiff filed a grievance and asked Rushville officials to pay him for the damage

to his old typewriter or pay for the new one. Plaintiffs’ grievance was denied.

Defendant Vincent said since the old typewriter was no longer at Rushville, he could

not verify if the typewriter was broken. In addition, Defendant Vincent said none of

Plaintiffs’ property was broken during the earlier search of his cell.

       Plaintiff says Defendant White is responsible for all information technology

equipment at Rushville, Defendant Lucas is in charge of the library, and Defendant

Shelton is responsible for retaining copies of documents which are scanned. Therefore,

Plaintiff says he is holding each Defendant responsible for “breaking the law and

resident’s rights in retaining copies of resident’s photo copies and scans.” (Comp., p. 8).

Plaintiff further claims Rushville is sharing information obtained with the Illinois States

Attorney and the Illinois Attorney General’s offices to give “them a leg up” in litigation.

(Comp, p. 9).



                                             4
         4:19-cv-04240-JES # 6        Page 5 of 9



       The only constitutional violation Plaintiff clearly states in his complaint is based

on his belief that Rushville officials are keeping copies of any documents Rushville

residents scan or copy in the library, and further providing those documents to the

Illinois Attorney General or a States’ Attorney’s Office. Plaintiff has failed to articulate

anything other than his own speculation or conclusion without any factual basis to

support this claim. Plaintiff has no evidence any resident’s documents were retained

and no evidence his own copies were retained. Plaintiff was disciplined after

pornographic material was found in his cell.

       Furthermore, Plaintiff does not have standing to bring a claim alleging Rushville

officials copied legal documents and provided those copies to the opposing party,

because Plaintiff does not allege this ever happened to him. See Payton v. County of Kane,

308 F.3d 673, 677 (7th Cir. 2002)(“Article III requires that the plaintiff has suffered an

injury in fact which is fairly traceable to the challenged action of the defendant and

likely, as opposed to merely speculative, to be redressed by a favorable decision.”)

(internal quotations and citations omitted).

       Plaintiff does not identify any other specific, constitutional violations, but based

on his allegations and named Defendants it appears Plaintiff also intended to include

other claims. For instance, Plaintiff has named the individuals involved in the search of

his cell and the pat down search of his body as Defendants, but Plaintiff has not stated

how they violated his constitutional rights. Plaintiff simply says there were body

scanners available when residents return to the facility that could have been used.



                                               5
         4:19-cv-04240-JES # 6       Page 6 of 9



       Plaintiff has named all individuals involved with ATR or grievance process at

Rushville and the fact that several grievances were denied and one was not returned,

but he has not alleged a constitutional violation. See Smego v. Hankins, 681 Fed.Appx.

506, 508 (7th Cir. 2017)(Rushville resident not deterred from filing lawsuit based on

negative response to grievances), citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.

1996)(“invocation of the judicial process indicates that the prison has not infringed his

First Amendment right to petition the government for a redress of grievances”); see also

McGee v. Adams, 721 F.3d 474, 485 (7th Cir. 2013) (Rushville detainee’s claims alleging

Defendants ruled against him on grievances fails as a matter of law); Grieveson v.

Anderson, 538 F.3d 763 (7th Cir.2008)(pretrial detainees had no substantive

constitutional right to a grievance procedure).

       Plaintiff mentions Defendant Grate failed to provide him with the shampoo,

deodorant or legal materials from his previous cell, but Plaintiff has not provided

enough detail to state a constitutional violation. For instance, if Plaintiff intended to

state a claim based on a denial of legal material, Plaintiff must allege he suffered an

actual injury due to his inability to pursue a non-frivolous claim and identify that

specific legal claim involved. See Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009); see

also Lostutter v. Dimas, 2017 WL 3484646, at *1 (C.D.Ill. Aug 14, 2017)(Rushville resident

did not allege the lack of legal assistance prejudiced an otherwise meritorious claim);

Schloss v. Ashby, 2011 WL 4804868, at *3 (C.D.Ill. Oct. 11, 2011)(“Denial of copies of

unidentified legal pleadings does not, by itself, state an access claim.”)



                                              6
         4:19-cv-04240-JES # 6       Page 7 of 9



       If Plaintiff was attempting to state a claim based on the damage to his typewriter,

he has also failed to articulate a constitutional violation. Apparently the damage

happened when Plaintiff was in segregation and therefore Plaintiff has no evidence any

Rushville staff member was responsible. Regardless,” the Seventh Circuit has found

that Illinois provides an adequate post-deprivation remedy in an action for damages in

the Illinois Court of Claims. Thus, Plaintiff must pursue any claims for the loss of his

property in the Illinois Court of Claims.” Cason v. Hare, 2019 WL 6054823, at *2 (S.D.Ill.,

Nov. 15, 2019)(citations omitted).

       Plaintiffs’ complaint is dismissed for failure to state a claim upon which relief

could be granted. See 28 U.S.C. § 1915(d)(2). Even if given time to file an amended

complaint, Plaintiff cannot state a claim based on his conclusion that Rushville staff are

copying resident’s documents. In addition, Plaintiff cannot articulate a claim based on

the denial of his grievances, the loss of one grievance, or the damage to his typewriter.

       However, if Plaintiff believes he can clarify his claims concerning the search of

his cell, the pat down search, or the denial of his shampoo, deodorant or legal materials,

he may file an amended complaint within 21 days. The amended complaint must stand

complete on its own and must not refer to the initial complaint. As noted, Plaintiff must

not repeat claims already considered and dismissed in this order.

       For any remaining claim, Plaintiff must provide additional information as

outlined in this order to clarify his allegation. If Plaintiff no longer wishes to pursue

this lawsuit, he may file a motion to voluntarily dismiss within 21 days.



                                              7
           4:19-cv-04240-JES # 6          Page 8 of 9



         Since Plaintiff has failed to articulate a violation of his constitutional rights, his

motion for leave to proceed in forma pauperis (IFP) is denied. [3]. If Plaintiff files a

proposed amended complaint, he must either pay the filing fee in full, or file a renewed

motion to proceed IFP with updated information.

         Finally, Plaintiff has filed a motion for appointment of counsel.[4]. Plaintiff has

no constitutional right to the appointment of counsel. The Court cannot require an

attorney to accept pro bono appointment in a civil case. The most the Court can do is

ask for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir.

1992).

         In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993).

         Plaintiff has not demonstrated he made any attempt to find counsel on his own

such as a list of attorneys contacted or a copy of letters sent or received. Therefore, his

motion is denied with leave to renew after Plaintiff clarifies his claims.[4].

         IT IS THEREFORE ORDERED:

         1) Plaintiff’s petition to proceed in forma pauperis is denied because Plaintiff fails

         to state a federal claim. [3].

         2) Plaintiff’s complaint is dismissed for failure to state a claim. If Plaintiff

         believes he can clarify the claims listed in this order, he may file an amended

                                                 8
        4:19-cv-04240-JES # 6          Page 9 of 9



      complaint within 21 days or on or before May 11, 2020. If Plaintiff fails to file an

      amended complaint on or before May 11, 2020 or fails to follow the Court’s

      directions, his case will be dismissed without prejudice. If Plaintiff no longer

      wishes to pursue this lawsuit, he may file a motion to voluntarily dismiss within

      21 days.

      3) Plaintiff’s motion for appointment of counsel is denied with leave to renew

      after Plaintiff clarifies his claims. [4].

      4) The Clerk of the Court is to provide Plaintiff with a blank complaint form and

      IFP form to assist him. In addition, the Clerk must reschedule the internal merit

      review deadline within 30 days of this order.

ENTERED this 20th day of April, 2020.




                                  s/ James E. Shadid
                    ____________________________________________
                                 JAMES E. SHADID
                          UNITED STATES DISTRICT JUDGE




                                                   9
